The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 3/17/2020, Claims 1-23 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19-23 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by OTSUKA., US 2017/0075759 A1.
Regarding claims 1, 21 and 23, OTSUKA teaches a memory device (Fig.1; memory system 100), electrically connected to a host device (section 0024 and Fig.1; host 200), comprising: a NAND flash memory (Fig.1; a NAND flash memory 120), 

10 Regarding claims 2 and 22, OTSUKA teaches the NAND flash memory further comprises: a second physical page, comprising a plurality of second acquisition-units, wherein a second-page address is corresponding to the second physical page (section 0115; the flash memory 120 performs the 2nd READ operation for the memory cell array 130 based on the received address, and reads data S1SB to data S16SB from 

Regarding claim 3, OTSUKA teaches a size of the first physical page is equivalent to a size of the second physical 41File: US14437F0SUNDIAL CONFIDENTIAL page (Fig.7), and sizes of the plurality of first acquisition-units are equivalent to sizes of the plurality of second acquisition-units (Fig.7; the size of S1HB is equal to the size of S1SB).  

Regarding claim 4, OTSUKA teaches 5when the first-page address and the second-page address are consecutive (section 0122 and section 0137; sector 1 of page x and sector 2 of page x are sequentially read), the first page-read duration is longer than or equivalent to the second page-read duration (section 0137; the period of time required for reading sector 2 is shorter than the period of time required for reading sector 1 by (2.quadrature.dT1-2.quadrature.dT2)).  

Regarding claim 5, OTSUKA teaches when the first-page address and the second-page address are inconsecutive (section 0125; it is taught as page address of the first command and the page address of the third command), 10the control logic receives the second-page address from the host during the second page read duration, and the first page-read duration is equivalent to the second page-read duration (section 

Regarding claim 6, OTSUKA teaches the first page-read duration comprises a plurality of first unit-fetching durations; 15the second page-read duration comprises a plurality of second unit-fetching durations; and the third page-read duration comprises a plurality of third unit-fetching durations (section 0108; it is taught as data S1HB to data S16HB; Data S1HB to data S16HB; the plurality of the third data correspond to plurality of third durations).  

15 	Regarding claim 19, OTSUKA teaches further comprising: a data register (Fig.1, it is taught as input/output buffer 142c), electrically connected to the control logic and the NAND flash memory (Fig.1); and a cache register (Fig.1, it is taught as data latches 124a and 124b), electrically connected to the control logic and the data register (Fig.1), 45File: US14437F0SUNDIAL CONFIDENTIAL wherein the data stored at the plurality of first acquisition-units are transferred from the NAND flash memory to the cache register through the data register during the first page-read duration (section 0109 and section 0116; The flash memory 120 transfers the data on page x from the input/output buffer 124c to the first data latch 124a; The flash memory 120 transfers the result of the 2nd READ from the input/output buffer 124c to the second data latch 124b).  

.  

Allowable Subject Matter
Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hsiao., SU 2011/0179249 A1 teaches a method for handling data read out from a memory.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133